Title: William C.C. Claiborne to Thomas Jefferson, 10 October 1810
From: Claiborne, William C. C.
To: Jefferson, Thomas


            
              Dear Sir,
              Washington October 10h 1810
            
            Since my last Letter, I have made an agreeable Tour thro’ the Eastern States:—The encrease of population,—the progress of agriculture and manufactures—in a word, the prosperity of the Country, exceeded any thing, I had formed an idea of! The United States are in truth great and powerful, nor is there a Nation on earth, that has so much cause to approbate its Rulers.—
               Livingston, I learn, has arrived at New-Orleans—I have not heard of any of his wrong-doings—But if he does no mischief, it will not proceed from a want of inclination.—I enclose you a Letter addressed to me, by the Mayor of New-Orleans;—It relates to the subject of the Batture, and may possibly contain some information that will be useful.— The Speaker of the House of Representatives of Orleans, Mr Thomas Urquheart, writes in a Letter to me under date of the 4th of August says—“You cannot conceive the excitement and astonishment, which the Action against Mr Jefferson in the Batture case, occasioned here;—It is unprecedented in the annals of effrontery.—The Act of the Late President was an Act of Justice & of policy.”—The opinion of the Nation will accord with that of Mr Urquhart’s, so soon as the subject becomes to be well understood:—But in the mean time, point out to me, the way, in which I can render any aid;—If there be further Testimony or Documents wanting from New-Orleans, such shall on my return be procured and forwarded.—
            Would to God Livingston had confined his Resentment solely to me;—I am sure, it could not eventually have done me injury, & would certainly have given me, but little concern,—But that he should have broken in on your Retirement, and drawn your attention from your domestic Affairs, to a vexatious Law Suit, will always be cause of great Regret—And the more so, since I am aware that my official Representations led to the measure, which is now to be made a subject of enquiry before a Court, where I am not without my fears, that party feelings and prejudice will be found to have acquired a greater ascendency than truth and Justice.—But the Judiciary is (I hope) destined to experience a radical Reform. Cushing is dead, & in his Successor we may expect to find correct principles.—  The District Judge of Virginia, Mr Nelson, is I believe a good Man—but I suspect his mind is at this time, as greatly much enfebled—as is his Body:—I saw him lately at New York, and it appeared to me, he could not possibly live two months.— In the event of Nelson’s death, I should be pleased to learn, that Judge Roane or Judge Tucker was may had succeed’d him;—I am persuaded that in either, there would be found as much good sense, firmness, and independence in thought and action, as would keep even a Chief Justice in Check.—
            William Brown, the late Collector, has arrived in this City, and reported himself to the Secretary of the Treasury—What the Government will do with this unfortunate man, I know not.—I shall set out for New-Orleans about the last of this month;—In the mean time any Communications you may address to me, you will be good enough to forward to Washington.—
            Make my best wishes acceptable to Colonel Randolph and his family—And believe me to be
            
              With great Respect Your faithful friend
              
 William C. C. Claiborne
            
           